9 F.3d 1293
Jane DOE, individually and as administratrix of the Estateof John Doe, Plaintiff-Appellant,v.AMERICAN NATIONAL RED CROSS, a Corporation, Defendant-Appellee.
No. 92-2561.
United States Court of Appeals,Seventh Circuit.
Nov. 22, 1993.

Appeal from the United States District Court for the Western District of Wisconsin;  Barbara B. Crabb, Chief Judge.
Joseph D. Becker, John P. Stuber, Bridget Rabb, Sauer, Becker, Flanagan & Lynch, La Crosse, WI, A. Bruce Jones, Maureen R. Witt, Steven C. Choquette, Holland & Hart, Denver, CO, for plaintiffs-appellants.
Anthony A. Tomaselli, Quarles & Brady, Milwaukee, WI, Donald K. Schott, Quarles & Brady, Madison, WI, Bruce Chadwick, Jacqueline R. Denning, Julia L. Erickson, Arnold & Porter, Washington, DC, for defendant-appellee.
Before COFFEY, FLAUM, and RIPPLE, Circuit Judges.
PER CURIAM.


1
This case is before the Court on remand from the Supreme Court of Wisconsin.  We had certified to the Justices of that Court the following question of law:


2
Whether a blood bank, sued in negligence for failing properly to screen donors and test blood or blood products, is "a person who is a health care provider" within the meaning of the Wisconsin medical malpractice statute of limitations, Wis.Stat.Ann. Sec. 893.55?


3
Doe v. American Nat'l Red Cross, 976 F.2d 372, 376 (7th Cir.1992) (setting forth relevant factual background).


4
The Supreme Court of Wisconsin accepted our certification and has answered the question in the negative.  The district court, acting of course without the benefit of the Supreme Court of Wisconsin's guidance and without the ability to seek it,1 reached the opposite result and had granted the Red Cross' motion for summary judgment, 796 F.Supp. 395.


5
In light of the decision of the Supreme Court of Wisconsin, we must now reverse the judgment of the district court and remand the case for further proceedings.


6
REVERSED AND REMANDED.



1
 Wisconsin Statutes Annotated Sec. 821.01, which provides for the certification of questions of law to the Supreme Court of Wisconsin, does not permit certification by a United States District Court.  Cf. Indiana Rule of Appellate Procedure 15(O) (allowing certification by the district courts sitting within Indiana)